Exhibit 10.1

OFFICE SPACE LEASE

BY AND BETWEEN

CV BRENTWOOD PROPERTIES, LLC,

AS LANDLORD,

AND

AMERICAN ADDICTION CENTERS, INC.

AS TENANT

200 POWELL PLACE

BRENTWOOD, TENNESSEE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

  

DEMISE AND TERM

     2   

2.

  

RENT

     3   

A.

  

Definitions

     3   

B.

  

Components of Rent

     4   

C.

  

Payment of Rent

     5   

3.

  

USE

     6   

4.

  

CONDITION OF PREMISES

     6   

5.

  

BUILDING SERVICES

     6   

A.

  

Basic Services

     6   

B.

  

Electricity

     7   

C.

  

Telephones and Data Lines

     7   

D.

  

Additional Services

     7   

E.

  

Failure or Delay in Furnishing Services

     7   

6.

  

RULES AND REGULATIONS

     8   

7.

  

CERTAIN RIGHTS RESERVED TO LANDLORD

     8   

8.

  

MAINTENANCE AND REPAIRS

     9   

9.

  

ALTERATIONS

     9   

A.

  

Requirements

     9   

B.

  

Liens

     10   

10.

  

INSURANCE

     11   

A.

  

Tenant’s Insurance

     11   

B.

  

Landlord’s Insurance

     11   

C.

  

Risk of Loss

     12   

11.

  

INDEMNITIES

     12   

12.

  

FIRE OR OTHER CASUALTY

     12   

A.

  

Destruction of the Building

     12   

13.

  

CONDEMNATION

     14   

14.

  

ASSIGNMENT AND SUBLETTING

     14   

A.

  

Landlord’s Consent

     14   

B.

  

Standards for Consent

     15   

C.

  

Recapture

     15   

D.

  

Affiliates; Permitted Transfer

     15   

 

i



--------------------------------------------------------------------------------

15.

  

SURRENDER

     16   

16.

  

DEFAULTS AND REMEDIES

     16   

A.

  

Default

     16   

B.

  

Right of Re-Entry

     16   

C.

  

Termination of Right to Possession

     17   

D.

  

Termination of Lease

     17   

E.

  

Other Remedies

     17   

F.

  

Bankruptcy

     17   

G.

  

Waiver of Trial by Jury

     18   

H.

  

Venue

     18   

17.

  

HOLDING OVER

     18   

18.

  

DEFAULT BY LANDLORD

     18   

19.

  

ESTOPPEL CERTIFICATE

     18   

20.

  

SUBORDINATION

     19   

21.

  

QUIET ENJOYMENT

     19   

22.

  

BROKER

     19   

23.

  

NOTICES

     20   

24.

  

MISCELLANEOUS

     20   

A.

  

Successors and Assigns

     20   

B.

  

Entire Agreement

     20   

C.

  

Time of Essence

     21   

D.

  

Execution and Delivery

     21   

E.

  

Severability

     21   

F.

  

Governing Law

     21   

G.

  

Attorneys’ Fees

     21   

H.

  

Delay in Possession

     21   

I.

  

Joint and Several Liability

     21   

J.

  

Force Majeure

     21   

K.

  

Captions

     21   

L.

  

No Waiver

     22   

M.

  

ERISA

     22   

N.

  

OFAC Certification

     22   

O.

  

Financial Statements

     23   

 

ii



--------------------------------------------------------------------------------

P.

  

Limitation of Liability

     23   

Q.

  

Parking

     23   

25.

  

SIGNAGE

     23   

A.

  

Monument

     23   

B.

  

Suite and Directory

     24   

26.

  

GUARANTY

     24   

27.

  

LEASE CONTINGENCY

     24   

 

iii



--------------------------------------------------------------------------------

OFFICE SPACE LEASE

THIS OFFICE SPACE LEASE (“Lease”) is made effective as of the 6th day of
January, 2015, between CV BRENTWOOD PROPERTIES, LLC, a Delaware limited
liability company (“Landlord”), and AMERICAN ADDICTION CENTERS, INC., a Nevada
corporation (“Tenant”), for space in the building at 200 Powell Place,
Brentwood, Tennessee 37027 (such building, together with the land upon which it
is situated and common areas, including sidewalks, parking areas and landscaped
areas, being herein referred to as the “Building”). The following schedule (the
“Schedule”) sets forth certain basic terms of this Lease:

SCHEDULE

 

1.    Premises:    See Exhibit A attached hereto. 2.    Commencement Date:   
The date of the delivery of the Premises to Tenant 3.    Rent Commencement Date:
   The earlier of the issuance of a Certificate of Occupancy by the City of
Brentwood or July 1, 2015 4.    Expiration Date:    The day before the 10th
anniversary of the Rent Commencement Date 5.    Lease Year:    Each twelve (12)
month period during the Term, commencing on the Rent Commencement Date and
ending on the Expiration Date, is a “Lease Year”. For example, if the Rent
Commencement Date is July 1, 2015, then Lease Year 1 will commence on July 1,
2015 and end on June 30, 2016 6.    Rentable Square Feet of the Premises:   
Approximately 101,986 square feet 7.    Rentable Square Feet of the Building:   
Approximately 101,986 square feet 8.    Base Rent:   

 

Period

   Monthly Base Rent      Annual Base Rent  

Lease Year 1

   $ 195,473.17       $ 2,345,678.04   

Lease Year 2

   $ 200,402.49       $ 2,404,829.88   

Lease Year 3

   $ 205,331.81       $ 2,463,981.76   

Lease Year 4

   $ 210,516.10       $ 2,526,193.22   

Lease Year 5

   $ 215,785.38       $ 2,589,424.54   

Lease Year 6

   $ 221,139.64       $ 2,653,675.72   

Lease Year 7

   $ 226,663.88       $ 2,719,966.62   

Lease Year 8

   $ 232,358.10       $ 2,788,297.24   

Lease Year 9

   $ 238,137.31       $ 2,857,647.72   

Lease Year 10

   $ 244,086.49       $ 2,929,037.92   

 

1



--------------------------------------------------------------------------------

9.    Tenant’s Proportionate Share:    100% 10.    Base Year:    2015 11.   
Security Deposit:    $0 12.    Brokers:    Janet Sterchi and Douglas Ryan, both
of CBRE, Inc. and Wallace Cartwright of KW Commercial 13.    Guarantor:    AAC
Holdings, Inc. 14.   

Exhibits:

 

A.     Floor Plan

 

B.     HVAC Specifications

 

C.     Workletter

 

D.     Rules and Regulations

 

E.     Form of Business Associate Agreement

  

1. DEMISE AND TERM.

A. Landlord leases to Tenant and Tenant leases from Landlord the premises (the
“Premises”) described in Item 1 of the Schedule and shown on the plan attached
hereto as Exhibit A, subject to the covenants and conditions set forth in this
Lease, for a term (the “Term”) commencing on the Commencement Date and expiring
on the Expiration Date, unless terminated earlier as otherwise provided in this
Lease.

B. Tenant will have one (1) renewal option of five (5) years provided is not in
default under the Lease and Tenant gives Landlord written notice of its interest
to renew the Lease at least twelve (12) months prior to the Lease Expiration
Date. Base Rent for the renewal shall be adjusted to the greater of (i) the then
“Fair Market Rental Value” as negotiated and agreed upon by Landlord and Tenant
or (ii) the then escalated current Base Rent.

 

2



--------------------------------------------------------------------------------

2. RENT.

A. Definitions. For purposes of this Lease, the following terms shall have the
following meanings:

(i) “Base Year” shall mean the year set forth in Item 10 of the Schedule.

(ii) “Expenses” shall mean all expenses, costs and disbursements (other than
Taxes and any net income, capital stock, succession, transfer, franchise,
excise, gift, estate or inheritance taxes) paid or incurred by Landlord in
connection with the ownership, management, maintenance, operation, replacement
and repair of the Building, including exterior common areas. Expenses shall not
include: (a) costs of tenant alterations; (b) costs of capital improvements
(except for costs of any capital improvements (1) made or installed (or service
agreement or lease entered into) for the purpose of reducing Expenses or
improving the operating efficiency of any system within the Building (provided,
however, that the amortized costs of such improvements payable during the Term
hereof shall not exceed the reduction in Expenses attributable to such capital
improvements, service agreement or lease during the Term hereof and shall not
include any sprinkler system or fire suppression system) or (2) made or
installed pursuant to governmental requirement or insurance requirement
(provided, however, that installation of any sprinkler system or other fire
suppression system made or installed pursuant to governmental requirements or
insurance requirements shall not be included in Expenses payable by Tenant
hereunder; but further provided that all fire suppression systems protecting
permanently installed computer hardware or software shall be at the sole cost of
Tenant), which costs shall be amortized by Landlord in accordance with sound
accounting principles, consistently applied) ((1) and (2) above collectively the
“Approved Capital Improvements”); (c) interest and principal payments on
mortgages (except interest on the cost of any Approved Capital Improvements for
which amortization may be included in the definition of Expenses) or any rental
payments on any ground leases; (d) advertising expenses and leasing commissions;
(e) any cost or expenditure for which Landlord is reimbursed, whether by
insurance proceeds or otherwise, except through Adjustment Rent (hereinafter
defined); (f) legal expenses of negotiating leases and amendments, extensions
and terminations thereof; (g) salaries and fringe benefits of employees above
the grade of building manager; (h) depreciation expenses on any fixed assets;
(i) costs of correcting any violations of applicable governmental laws and
regulations, including laws relating to hazardous or toxic substance, to the
extent applicable to the Building as of the date of this Lease; (j) any fines or
penalties paid by Landlord due to violations of applicable governmental laws and
regulations; (k) costs incurred in connection with the sale, financing,
refinancing, mortgaging, selling or change of ownership of the Building,
including brokerage commissions, attorneys’ and accountants’ fees, closing
costs, title insurance premium, transfer taxes and interests charges; (l) any
cost or other sum incurred as a result of negligence of Landlord or any agent or
employee of Landlord; and (m) all other legal expenses (including, without
limitation, all litigation costs or other legal expenses incurred in lease
disputes, lease terminations or dispossessory actions with tenants of the
Building) except those directly incurred in connection with and necessary for
the management, maintenance and operation of the Building. Expenses shall be
determined on a cash or accrual basis, as Landlord may elect, based on generally
accepted accounting principles, consistently applied.

 

3



--------------------------------------------------------------------------------

(iii) “Rent” shall mean Base Rent, Adjustment Rent and any other sums or charges
due by Tenant hereunder.

(iv) “Taxes” shall mean all taxes, assessments and fees levied upon the
Building, the property of Landlord located therein or the rents collected
therefrom, by any governmental entity based upon the ownership, leasing, renting
or operation of the Building, including all costs and expenses of protesting any
such taxes, assessments or fees, and the net savings from any successful protest
shall be deducted or credited to tenants who paid such Taxes for the period that
was subject to the successful protest. Taxes shall not include any net income,
capital stock, succession, transfer, franchise, gift, estate or inheritance
taxes; provided, however, if at any time during the Term, a tax or excise on
income is levied or assessed by any governmental entity, in lieu of or as a
substitute for, in whole or in part, real estate taxes or other ad valorem
taxes, such tax shall constitute and be included in Taxes.

(v) “Tenant’s Proportionate Share” shall mean the percentage set forth in Item 7
of the Schedule that has been determined by dividing the Rentable Square Feet of
the Premises by the Rentable Square Feet of the Building.

B. Components of Rent. Tenant agrees to pay the following amounts to Landlord at
the office of the Building or at such other place as Landlord designates:

(i) Base rent (“Base Rent”) to be paid in monthly installments in the amount set
forth in Item 8 of the Schedule in advance on or before the first day of each
month of the Term, without demand commencing on the Rent Commencement Date.

(ii) Adjustment rent (“Adjustment Rent”) in an amount equal to Tenant’s
Proportionate Share of (a) Expenses for any calendar year that exceed Expenses
for the Base Year set forth in Item 10 of the Schedule and (b) Taxes for any
calendar year that exceed Taxes for the Base Year set forth in Item 10 of the
Schedule.

(iii) Prior to each calendar year, or as soon as reasonably possible, Landlord
shall estimate and notify Tenant of the amount of Adjustment Rent due for such
year, and Tenant shall pay Landlord one-twelfth (1/12th) of such estimate on the
first (1st) day of each calendar month during such year. Such estimate shall be
revised by Landlord as soon as is practicable whenever it obtains information
relevant to making such estimate more accurate, and Landlord shall deliver
prompt written notice to Tenant of the same. As soon as practicable after the
end of each calendar year, but in no event more than ninety-five (95) days after
the end of each calendar year, Landlord shall deliver to Tenant a reasonably
detailed report setting forth the actual Expenses and Taxes for such calendar
year and a

 

4



--------------------------------------------------------------------------------

statement of the amount of Adjustment Rent that Tenant has paid and is payable
for such year. Within thirty (30) days after receipt of such report or reports,
Tenant shall pay to Landlord the amount of Adjustment Rent due for such calendar
year minus any payments of Adjustment Rent made by Tenant for such year, it
being acknowledged by Tenant that in the event Landlord separately reports
actual Expenses and actual Taxes for a calendar year, Landlord may reasonably
allocate Adjustment Rent paid by Tenant for such calendar year between Expenses
and Taxes for such calendar year. If Tenant’s estimated payments of Adjustment
Rent exceed the amount due Landlord for such calendar year, Landlord shall apply
such excess as a credit against Tenant’s other obligations under this Lease or
promptly refund such excess to Tenant if the Term has already expired, provided
Tenant is not then in Default hereunder, in either case without interest to
Tenant.

C. Payment of Rent. The following provisions shall govern the payment of Rent:
(i) if this Lease commences or ends on a day other than the first day or last
day of a calendar year, respectively, the Rent for the year in which this Lease
so begins or ends shall be prorated and the monthly installments shall be
adjusted accordingly; (ii) all Rent shall be paid to Landlord without offset or
deduction, except as expressly provided herein, and the covenant to pay Rent
shall be independent of every other covenant in this Lease; (iii) any sum due
from Tenant to Landlord that is not paid on or before the tenth (10th) day of
when due shall bear interest from the date due until the date paid at the annual
rate of eighteen percent (18%), but in no event higher than the maximum rate
permitted by law (the “Default Rate”) and, in addition, Tenant shall pay
Landlord a late charge equal to three percent (3%) of such payment; (iv) if
changes are made to this Lease or the Building changing the Rentable Square Feet
of the Premises or Rentable Square Feet of the Building, Landlord shall make an
appropriate adjustment to Tenant’s Proportionate Share; (v) Tenant, or an
independent certified accounting firm retained by Tenant on an hourly fee basis
(and not on a contingency fee basis), shall have the right to inspect Landlord’s
accounting records relative to Expenses and Taxes during normal business hours
at any time within ninety (90) days following the furnishing to Tenant of the
annual statement of Adjustment Rent; and, unless Tenant shall take written
exception to any item in any such statement within such ninety (90) day period,
such statement shall be considered as final and accepted by Tenant; (vi) in the
event of the termination of this Lease prior to the determination of any
Adjustment Rent, Tenant’s agreement to pay any such sums and Landlord’s
obligation to refund any such sums (provided Tenant is not in Default hereunder)
shall survive the termination of this Lease; (vii) no adjustment to the Rent by
virtue of the operation of the rent adjustment provisions in this Lease shall
result in the payment by Tenant in any year of less than the Base Rent shown on
the Schedule; (viii) each amount owed to Landlord under this Lease for which the
date of payment is not expressly fixed shall be due on the same date as the Rent
listed on the statement showing such amount is due; and (ix) if Landlord fails
to give Tenant an estimate of Adjustment Rent prior to the beginning of any
calendar year, Tenant shall continue to pay Adjustment Rent at the rate for the
previous calendar year until Landlord delivers such estimate, at which time
Tenant shall thereafter pay the increased amount, if any, for all remaining
months of such calendar year.

 

5



--------------------------------------------------------------------------------

3. USE. Tenant agrees that it shall occupy and use the Premises only as
non-governmental business offices and all legally permitted uses incidental
thereto and for no other purposes. Tenant shall, at its own cost and expense,
comply with all federal, state and municipal laws, ordinances, rules and
regulations issued by any governmental authority and all covenants, conditions
and restrictions of record that relate to the condition, use or occupancy of the
Premises. Without limiting the foregoing, Tenant shall not cause, nor permit,
any hazardous or toxic substances to be brought upon, produced, stored, used,
discharged or disposed of in, on or about the Premises without the prior written
consent of Landlord and then only in compliance with all applicable
environmental laws. Notwithstanding the foregoing, Tenant shall not be in breach
of this provision as a result of the presence in the Premises of de minimis
amounts of hazardous or toxic substances that are in compliance with all
applicable laws, ordinances and regulations and are customarily present in a
general office use (e.g., copying machine chemicals and kitchen cleansers).
Additionally, notwithstanding anything to the contrary set forth herein, Tenant
shall not be required to perform any structural alterations or otherwise
undertake any capital improvements to comply with any governmental requirements
that are applicable to all office tenants of the Building. In such an event,
Landlord may undertake such structural alterations or capital improvements, as
required, and include the costs of such compliance in Expenses to the extent
permitted under Section 2.A.(ii) above.

4. CONDITION OF PREMISES. Tenant accepts the Premises “AS IS,” and hereby
acknowledges that Landlord has made no representations regarding the compliance
of the Premises with any and all applicable codes and ordinances. Tenant’s
taking possession of the Premises shall be conclusive evidence that the Premises
were in good order and satisfactory condition when Tenant took possession.

5. BUILDING SERVICES.

A. Basic Services. So long as Tenant is not in default hereunder, Landlord shall
furnish the following services: (i) heating, ventilating and air conditioning
(“HVAC”) consistent with the specifications attached hereto as Exhibit B (the
“HVAC Specifications”) daily from 7:00 A.M. to 7:00 P.M. (Saturday from 8:00
A.M. to 3:00 P.M.), Sundays and holidays excepted (“Normal Business Hours”);
(ii) water for drinking for any private restrooms and office kitchen approved by
Landlord; (iii) men’s and women’s restrooms at locations designated by Landlord,
in common with other tenants of the Building; (iv) daily janitor service (except
weekends and holidays) in the Premises and common areas of the Building;
(v) maintenance of exterior common areas of the Building, including snow removal
as necessary and maintenance of the landscaped areas; (vi) passenger elevator
service in common with Landlord and other tenants of the Building, 24 hours a
day, 7 days a week; and (vii) maintenance of the fire and smoke alarm system of
the Building in compliance with applicable laws, regulations and codes; and
(viii) replacement of Landlord-approved Building standard lamps and ballasts as
necessary. The Building has three HVAC Units. Landlord shall, at Landlord’s
expense, replace the five (5) ton unit and the sixty (60) ton unit prior to the
Tenant’s taking occupancy of the Premises. Landlord, at Landlord’s expense, will
also replace the forty (40) ton unit within the first three years of Tenant’s
lease term.

 

6



--------------------------------------------------------------------------------

B. Electricity. Electricity shall be distributed to the Premises either by the
electric utility company serving the Building or, at Landlord’s option, by
Landlord; and Tenant shall permit Landlord’s wire and conduits, to the extent
available, suitable and safely capable, to be used for such distribution. All
electricity used in the Premises that is in excess of typical general office
uses, as more particularly described in Section 5.D below, such as the operation
of any special air conditioning systems serving the Premises installed by or on
behalf of Tenant, may be separately metered by Landlord, at Tenant’s expense,
and such use shall be paid for by Tenant as additional Rent hereunder.

C. Telephones and Data Lines. Tenant shall arrange for telephone and data
service directly with one or more of the providers servicing the Building and
shall be solely responsible for paying for such service. If Landlord acquires
ownership of the telephone or data cables in the Building at any time, Landlord
shall permit Tenant to connect to such cables on such terms and conditions as
Landlord may prescribe, but with no additional charge. In no event does Landlord
make any representation or warranty with respect to telephone or data service in
the Building and Landlord shall have no liability with respect thereto.

D. Additional Services. Landlord shall not be obligated to furnish any services
other than those stated above. If Landlord elects to furnish services requested
by Tenant in addition to those stated above (including services at times other
than those stated above), Tenant shall pay one hundred five percent (105%) of
Landlord’s actual cost to furnish such services. Notwithstanding the foregoing
or anything herein to the contrary, Landlord shall be obligated to provide HVAC
24 hours a day and 7 days a week. Tenant shall not incur any additional charge
for HVAC provided during Normal Business Hours as set forth above, but Landlord,
at Landlord’s cost, shall install a meter to track after hours electric/HVAC
usage. Landlord will bill Tenant quarterly for the actual cost of after-hours
use. If Tenant shall fail to make any such payment, and does not cure such
failure within five (5) days after written notice from Landlord, then Landlord
may, without notice to Tenant and in addition to all other remedies available to
Landlord, discontinue any additional services. In addition, if Tenant’s
concentration of personnel or equipment exceeds the specifications set forth on
Exhibit B attached hereto and materially adversely affects the temperature or
humidity in the Premises or the Building, and Tenant does not satisfactorily
mitigate such material adverse effects promptly after notice from Landlord, then
Landlord may install supplementary air conditioning units in the Premises, and
Tenant shall pay one hundred five percent (105%) of the cost of installation,
operation and maintenance thereof. As more fully provided in the letter, in
preparing the Plans (as defined in the Workletter, a form of which is attached
as Exhibit C hereto) Tenant shall cause the Architect (as defined in the
Workletter) to determine if any of Tenant’s proposed equipment or personnel will
require supplemental air conditioning units.

E. Failure or Delay in Furnishing Services. Tenant agrees that Landlord shall
not be liable for damages for failure or delay in furnishing any service stated
above unless such failure or delay is the result of Landlord’s gross negligence
or intentional misconduct. No disruption or cessation of utility service to the
Premises shall be construed as an eviction of Tenant, work an abatement of rent,
or relieve Tenant from fulfillment of any covenant or agreement of this Lease.

 

7



--------------------------------------------------------------------------------

6. RULES AND REGULATIONS. Tenant shall observe and comply, and shall cause its
subtenants, assignees, invitees, employees, contractors and agents to observe
and comply, with the Rules and Regulations listed on Exhibit D attached hereto
and with such reasonable modifications and additions thereto as Landlord may
make from time to time. Landlord shall not be liable for failure of any person
to obey the Rules and Regulations. Landlord shall not be obligated to enforce
the Rules and Regulations against any person, and the failure of Landlord to
enforce any such Rules and Regulations shall not constitute a waiver thereof or
relieve Tenant from compliance therewith, provided, however, that Landlord shall
not discriminate against Tenant in the enforcement of such Rules and
Regulations.

7. CERTAIN RIGHTS RESERVED TO LANDLORD. Landlord reserves the following rights,
each of which Landlord may exercise without liability to Tenant, and the
exercise of any such rights shall not be deemed to constitute an eviction or
disturbance of Tenant’s use or possession of the Premises and shall not give
rise to any claim for set-off or abatement of rent or any other claim:
(a) subject to Section 25 below, to install, affix and maintain any and all
signs on the exterior or interior of the Building; (b) to make repairs,
decorations, alterations, additions or improvements, whether structural or
otherwise, in and about the Building, and for such purposes to enter upon the
Premises, temporarily close doors, corridors and other areas of the Building and
interrupt or temporarily suspend services or use of common areas, and Tenant
agrees to reimburse Landlord for overtime and similar expenses actually incurred
by Landlord if such work is done other than during ordinary business hours at
Tenant’s request; (c) to retain at all times, and to use in appropriate
instances, keys to all doors within and into the Premises; (d) to grant to any
person or to reserve unto itself the exclusive right to conduct any business or
render any service in the Building; (e) to (i) show the Premises to prospective
purchasers, investors or lenders at any time and, (ii) during the final one
hundred eighty (180) days of the Term or during the existence and continuance of
any Default by Tenant, show the Premises to prospective tenants and
(iii) otherwise inspect the Premises at reasonable times and, if vacated or
abandoned, to prepare the Premises for reoccupancy; (f) to install, use and
maintain in and through the Premises pipes, conduits, wires and ducts serving
the Building, provided that such installation, use and maintenance does not
unreasonably interfere with Tenant’s use of the Premises; (g) subject to the
other provisions of this Lease, to take any other action that Landlord deems
reasonable in connection with the operation, maintenance, marketing or
preservation of the Building; and (h) to approve the weight, size and location
of safes or other heavy equipment or articles, which articles may be moved in,
about or out of the Building or Premises only at such times and in such manner
as Landlord shall reasonably direct, at Tenant’s sole risk and responsibility.
Except in the event of emergency, Landlord shall provide reasonable notice prior
to any entry into the Premises under this Section 7 and shall use commercially
reasonable efforts to not interfere with the conduct of Tenant’s business in
connection with any such entry into the Premises. Notwithstanding anything to
the contrary, Tenant may have a representative accompany Landlord or its agents
at any time Landlord or its agents enter the Premises, and Tenant may require
that Landlord and its agents, as applicable, execute a Business Associate
Agreement in the form attached hereto as Exhibit E, if access is sought to areas
where confidential patient information is maintained.

 

8



--------------------------------------------------------------------------------

8. MAINTENANCE AND REPAIRS. Except for damage caused by casualty and
condemnation (which shall be governed by Sections 12 and 13 below), and subject
to normal wear and tear, Landlord shall maintain in good repair and in neat and
clean condition, the windows, exterior walls, roof, common areas, foundation,
structural portions and the Building’s mechanical, electrical, plumbing and HVAC
systems, provided such repairs are not occasioned by the gross negligence or
willful misconduct of Tenant, Tenant’s invitees or anyone in the employ or
control of Tenant.

Except as described above, Tenant shall, at its own cost and expense, and
subject to normal wear and tear, maintain the Premises in good repair and in a
neat and clean condition, including making all necessary repairs and
replacements not the responsibility of Landlord hereunder. Tenant shall further,
at its own cost and expense, repair or restore any damage or injury to all or
any part of the Building caused by Tenant or Tenant’s agents, employees,
invitees, licensees, visitors or contractors, including but not limited to any
repairs or replacements necessitated by (i) the construction or installation of
improvements to the Premises by Tenant or (ii) the moving of any property into
or out of the Premises. If Tenant fails to make such repairs or replacements
promptly, Landlord may, at its option, make the repairs and replacements and the
costs of such repair or replacement shall be charged to Tenant as additional
Rent and shall become due and payable by Tenant with the monthly installment of
Base Rent next due hereunder.

9. ALTERATIONS.

A. Requirements. Tenant shall not make any replacement, alteration, improvement
or addition to or removal from the Premises (collectively an “alteration”)
without the prior written consent of Landlord, which consent shall not be
unreasonably conditioned, delayed, or withheld. Notwithstanding the foregoing,
Tenant may perform an alteration to the interior of the Premises (a “Minor
Alteration”) without Landlord’s prior written consent provided such Minor
Alteration (or the performance thereof) does not (i) affect the mechanical,
electrical, HVAC, life safety, or other Building operating systems, (ii) affect
the structural components of the Building or require penetration of the floor or
ceiling of the Premises, (iii) involve the use or disturbance of any hazardous
or toxic substances or (iv) cost more than $50,000.00 in any one instance, and
further provided that Tenant gives Landlord prior written notice of any such
Minor Alteration for which the single instance cost shall exceed $50,0000.00 and
further provided that such Minor Alteration (and the performance thereof) shall
otherwise be in compliance with the provisions of this Section 9 (except for the
requirement of Landlord’s consent).

In the event Tenant proposes to make any alteration for which the single
instance cost shall exceed $50,0000.00, Tenant shall, prior to commencing such
alteration, submit to Landlord for prior written approval (provided, however,
that detailed plans and specifications and copies of the contractor contracts
shall not be required for Minor Alterations): (i) detailed plans and
specifications; (ii) the names, addresses and copies of contracts for all
contractors; (iii) all necessary permits evidencing compliance with all
applicable governmental rules, regulations and requirements; (iv) certificates
of insurance in form and amounts required by Landlord, naming Landlord, its
managing agent and any other parties designated by Landlord as additional
insureds; and (v) all other documents

 

9



--------------------------------------------------------------------------------

and information as Landlord may reasonably request in connection with such
alteration. Tenant agrees to reimburse Landlord for all out-of-pocket costs and
expenses incurred by Landlord in connection with any alteration (other than a
Minor Alteration), including costs and expenses incurred in connection with
review of Tenant’s plans and specifications. Neither approval of the plans and
specifications nor supervision of the alteration by Landlord shall constitute a
representation or warranty by Landlord as to the accuracy, adequacy, sufficiency
or propriety of such plans and specifications or the quality of workmanship or
the compliance of such alteration with applicable law.

Tenant shall pay the entire cost of any such Minor Alteration undertaken by
Tenant and, if requested by Landlord, with respect to any alteration other than
a Minor Alteration, shall deposit with Landlord, prior to the commencement of
the alteration, security for the payment and completion of such alteration in
form and amount reasonably required by Landlord. Each alteration shall be
performed in a good and workmanlike manner, in accordance with the plans and
specifications approved by Landlord, if applicable, and shall meet or exceed the
standards for construction and quality of materials established by Landlord for
the Building. In addition, each alteration shall be performed in compliance with
all applicable governmental and insurance company laws, regulations and
requirements. Each alteration (other than a Minor Alteration) shall be performed
by contractors selected by Tenant and reasonably approved by Landlord, and in
harmony with Landlord’s employees, contractors and other tenants. Each
alteration, whether temporary or permanent in character, made by Landlord or
Tenant in or upon the Premises (excepting only Tenant’s furniture, equipment and
trade fixtures) shall become Landlord’s property and shall remain upon the
Premises at the expiration or termination of this Lease without compensation to
Tenant; provided, however, that Landlord shall have the right to require Tenant
to remove such alteration at Tenant’s sole cost and expense in accordance with
the provisions of Section 15 of this Lease. In no event shall Tenant be
obligated to remove Minor Alterations, and Landlord will not require Tenant to
move or remove any alterations that are customary for general office use.

B. Liens. Upon completion of any alteration, Tenant shall promptly furnish
landlord with sworn owner’s and contractors’ statements and full and final
waivers of lien covering all labor and materials included in such alteration.
Tenant shall not permit any mechanic’s lien to be filed against the Building, or
any part thereof, arising out of any alteration performed, or alleged to have
been performed, by or on behalf of Tenant. If any such lien is filed, Tenant
shall within thirty (30) days after Tenant receives notice of the same have such
lien released of record or deliver to Landlord a bond in form, amount, and
issued by a surety satisfactory to Landlord, indemnifying Landlord against all
costs and liabilities resulting from such lien and the foreclosure or attempted
foreclosure thereof. If Tenant fails to have such lien so released or to deliver
such bond to Landlord, Landlord, without investigating the validity of such
lien, but with ten (10) days prior notice to Tenant, may pay or discharge the
same, and Tenant shall reimburse Landlord upon demand for the amount so paid by
Landlord, including Landlord’s expenses and attorneys’ fees.

 

10



--------------------------------------------------------------------------------

10. INSURANCE. In consideration of the leasing of the Premises at the rent
stated herein, Landlord and Tenant agree to provide insurance and allocate the
risks of loss as follows:

A. Tenant’s Insurance. Tenant, at its sole cost and expense but for the mutual
benefit of Landlord (when used in this Section 10.A. the term “Landlord” shall
include Landlord’s partners, beneficiaries, officers, agents, servants and
employees and the term “Tenant” shall include Tenant’s partners, beneficiaries,
officers, agents, servants and employees), agrees to purchase and keep in force
and effect during the term hereof, insurance, under policies issued by insurers
of recognized responsibility licensed to do business in the State of Tennessee
with a Best’s rating of A/X or better, on all alterations, additions, and
improvements owned by Tenant, and on all personal property of Tenant located in
the Premises, protecting Landlord and Tenant from damage or other loss caused by
fire or other casualty, including but not limited to vandalism and malicious
mischief, perils covered by extended coverage, theft, sprinkler leakage, water
damage (however caused), explosion malfunction or failure of heating and cooling
or other apparatus, and other similar risks in amounts not less than the full
insurable replacement value of such property. Such property insurance shall
provide that it is specific and non-contributory and shall contain a replacement
cost endorsement. Such insurance shall also contain a clause pursuant to which
the insurance carriers waive all rights of subrogation against the Landlord with
respect to losses payable under such policies.

Tenant also agrees to maintain commercial general liability insurance covering
Tenant as the insured party, and naming Landlord as an additional insured,
against claims for bodily injury and death and property damage occurring in or
about the Premises, with limits of not less than One Million Dollars
($1,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00) general
aggregate.

Tenant shall, prior to commencement of the term, furnish to Landlord
certificates evidencing such coverage, which certificates shall state that such
insurance coverage may not be changed or canceled without at least thirty
(30) days prior written notice to Landlord and Tenant. In the event Tenant shall
fail to procure such insurance, Landlord may at its option after giving Tenant
no less than ten (10) days prior written notice of its election to do so procure
the same for the account of Tenant and the cost thereof shall be paid to
Landlord as additional rent upon receipt by Tenant of bills therefor. Tenant may
satisfy the insurance requirements provided above under a blanket policy
covering the Premises and other locations of Tenant, provided that the
protection provided under such blanket policy shall be no less than that which
would have been offered under separate policy relating only to the Premises.

B. Landlord’s Insurance. Landlord agrees to purchase and keep in force and
effect commercial general liability insurance in an amount not less than Five
Million Dollars ($5,000,000.00) and insurance on the Building improvements (not
including, however, any tenant improvements, alterations or additions) against
fire or other casualty, including but not limited to vandalism and malicious
mischief, perils covered by extended coverage, theft, sprinkler leakage, water
damage (however caused), explosion, malfunction or failure of heating and
cooling or other apparatus, and other similar risks in a commercially reasonable
amount.

 

11



--------------------------------------------------------------------------------

C. Risk of Loss. By this Section 10, Landlord and Tenant intend that the risk of
loss or damage as described above be borne by responsible insurance carriers to
the extent above provided, and Landlord and Tenant hereby agree to look solely
to, and to seek recovery only from, their respective insurance carriers in the
event of a loss of a type described above to the extent that such coverage is
agreed to be provided hereunder. For this purpose, any applicable deductible
amount shall be treated as though it were recoverable under such policies.
Landlord and Tenant agree that applicable portions of all monies collected from
such insurance shall be used toward the full compliance with the obligations of
Landlord and Tenant under this Lease in connection with damage resulting from
fire or other casualty.

11. INDEMNITIES. Tenant does hereby indemnify and hold harmless Landlord against
all claims for damages to persons or property that are caused anywhere in the
Building caused by the negligence or willful misconduct of Tenant, its agents or
employees that occur in the Premises (or arise out of actions taking place in
the Premises) unless such damage is caused by the negligence or willful
misconduct of Landlord, its agents, or employees. Landlord does hereby indemnify
and hold Tenant harmless against all claims for damages to persons or property
if caused by the gross negligence or willful misconduct of Landlord, its agents
or employees. The indemnities set forth hereinabove shall include the obligation
to pay reasonable expenses incurred by the indemnified party, including, without
limitation, reasonable, actually incurred attorney’s fees. The indemnities
contained herein do not override the waivers contained in Section 10 above.
Notwithstanding anything contained herein to the contrary, neither Tenant nor
Landlord shall be liable for any consequential damages under the foregoing
indemnities.

12. FIRE OR OTHER CASUALTY.

A. Destruction of the Building. If the Premises are damaged, in whole or in
part, by fire or other casualty, then the parties hereto shall have the
following options:

(i) If, in Landlord’s reasonable judgment, the Premises cannot be reconstructed
or restored within one hundred eighty (180) days of such casualty to
substantially the same condition as they were in prior to such casualty,
Landlord may terminate this Lease by written notice given to Tenant within
thirty (30) days of the casualty. If, in Landlord’s reasonable judgment, the
Premises cannot be reconstructed or restored within one hundred eighty
(180) days of such casualty to substantially the same condition as they were in
prior to such casualty, but nonetheless Landlord does not so elect to terminate
this Lease, Landlord shall diligently proceed to reconstruct and restore the
Premises to substantially the same condition as they were in prior to the
casualty. In such event this Lease shall continue in full force and effect to
the balance of the term, upon the same terms, conditions and covenants as are
contained herein; provided, however, that the Rent shall be abated in an amount
equal to the greater of: (i) the proportion that the approximate area of the
damaged portion bears to the total area in the Premises or (ii) to the extent to
which Tenant’s use of the Premises is reduced or precluded as a result of such
casualty, in either case from the date of the casualty until substantial
completion of the reconstruction of the Premises.

 

12



--------------------------------------------------------------------------------

Notwithstanding the above, if the casualty occurs during the last twelve
(12) months of the term of this Lease, either party hereto shall have the right
to terminate this Lease as of the date of the casualty, which right shall be
exercised by written notice to be given by either party to the other party
within thirty (30) days therefrom. If this right is exercised, Rent shall be
apportioned to and shall cease as of the date of the casualty. After a casualty
occurs during the last twelve (12) months of the term of the Lease, Tenant may
not exercise any renewal options without first obtaining Landlord’s written
consent.

Additionally, notwithstanding anything contained herein to the contrary,
provided that Landlord has fulfilled its obligation to carry the insurance
required under Section 10.B above, Landlord shall have no duty to repair or
restore the Premises or Building if the damage is due to an uninsurable
casualty, or if insurance proceeds are insufficient to pay for such repair or
restoration, or if the holder of any mortgage, deed of trust or similar
instrument applies proceeds of insurance to reduce its loan balance and the
remaining proceeds, if any, available to Landlord are not sufficient to pay for
such repair or restoration. Under such circumstances, if Landlord elects to not
repair and restore the Premises or Building, this Lease shall terminate
effective as of the date of the casualty.

(ii) If, in Landlord’s reasonable judgment, the Premises are able to be restored
within one hundred eighty (180) days of such casualty to substantially the same
condition as they were prior to such casualty, Landlord shall so notify Tenant
within thirty (30) days of the casualty, and Landlord shall then proceed to
reconstruct and restore the damaged portion of the Premises, at Landlord’s
expense, to substantially the same condition as it was prior to the casualty,
Rent shall be abated in the proportion that the approximate area of the damaged
portion bears to the total area in the Premises from the date of the casualty
until substantial completion of the reconstruction repairs, and this Lease shall
continue in full force and effect for the balance of the term, upon the same
terms, conditions and covenants as are contained herein.

(iii) In the event Landlord undertakes reconstruction or restoration of the
Premises pursuant to subparagraph (i) or (ii) above, Landlord shall use
reasonable diligence in completing such reconstruction repairs, but in the event
Landlord fails to substantially complete the same within two hundred forty
(240) days from the date of the casualty (except however, if under subparagraph
(i) above Landlord notified Tenant that it would take longer than one hundred
eighty (180) days to reconstruct or restore the Premises, then the foregoing two
hundred and forty (240) day period shall be extended to the time period set
forth in Landlord’s notice plus sixty (60) days), except as a result of any of
the occurrences set forth in Section 25.J. below, Tenant may, at its option,
terminate this Lease upon giving Landlord written notice to that effect,
whereupon both parties shall be released from all further obligations and
liability hereunder.

 

13



--------------------------------------------------------------------------------

13. CONDEMNATION.

A. If during the Term all or a portion of the Property or Premises (“Parcel
Taken”) shall be taken as a result of the exercise or threat of the power of
eminent domain, upon delivery of possession to the condemnor of the Parcel
Taken, without further action of the parties, this Lease shall be amended by
deleting the Parcel Taken from the description of the Premises, and except as so
amended or as set forth in paragraph 13B, this Lease and Tenant’s obligations,
with the exception of the rent obligations, which rent obligations shall abate
in proportion to the Parcel Taken as of the day on which the condemning
authority takes possession, shall continue in full effect without change.

B. Notwithstanding anything to the contrary in paragraph 13A, if as a result of
the exercise of the power of eminent domain, the Parcel Taken would render the
Premises unsuitable for its then current use, as determined by Tenant in the
exercise of its reasonable discretion, this Lease shall be terminated as of the
date on which legal title vests in the condemning authority or the date on which
Landlord settles pursuant to a contract for the sale for public use or under the
threat of condemnation, whichever first occurs, and all rental and other sums
payable under this Lease shall be prorated to such date. Except as provided in
paragraph 13C, the entire amount of any award for such taking shall belong to
Landlord, and Tenant waives any other right it may have to any portion of such
award.

C. Notwithstanding the foregoing or anything herein to the contrary, Tenant
shall have the right to claim and recover from any condemning authority such
compensation as may be awarded or recoverable by Tenant in Tenant’s own right on
account of any and all damages to Tenant’s business by reason of the acquisition
or condemnation, and for or on account of any loss, losses or expenses which
Tenant may incur in removing Tenant’s merchandise, furniture, fixtures,
equipment and leasehold improvements, as long as any such award to Tenant does
not reduce the award to Landlord.

14. ASSIGNMENT AND SUBLETTING.

A. Landlord’s Consent. Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed as more
fully provided hereafter: (i) assign, convey, mortgage or otherwise transfer
this Lease or any interest hereunder, or sublease the Premises, or any part
thereof, whether voluntarily or by operation of law; or (ii) permit the use of
the Premises by any person other than Tenant and its employees. Any such
transfer, sublease or use described in the preceding sentence (a “Transfer”)
occurring without the prior written consent of Landlord shall be void and of no
effect. Landlord’s consent to any Transfer shall not constitute a waiver of
Landlord’s right to withhold its consent to any future Transfer. Landlord’s
consent to any Transfer or acceptance of Rent from any party other than Tenant
shall not release Tenant from any covenant or obligation under this Lease.
Landlord may require as a condition to its consent to any assignment of this
Lease that the assignee execute an instrument in which such assignee assumes the
obligations of Tenant hereunder. For the purposes of

 

14



--------------------------------------------------------------------------------

this paragraph, the transfer (whether direct or indirect) of all or a majority
of the capital stock in a corporate Tenant (other than the shares of the capital
stock of a corporate Tenant whose stock is publicly traded) or the merger,
consolidation or reorganization of such Tenant and the transfer of all or any
general partnership interest in any partnership Tenant shall be considered a
Transfer.

B. Standards for Consent. If Tenant desires the consent of Landlord to a
Transfer, Tenant shall submit to Landlord, at least thirty (30) days prior to
the proposed effective date of the Transfer, a written notice that includes such
information as Landlord may require about the proposed Transfer and the
transferee, together with a non-refundable processing fee in the amount of five
hundred dollars ($500.00). If Landlord does not terminate this Lease, in whole
or in part, pursuant to Section 14C, Landlord shall not unreasonably withhold
its consent to any assignment or sublease, which consent or lack thereof shall
be provided within twenty (20) days of receipt of Tenant’s notice. Landlord
shall not be deemed to have unreasonably withheld its consent if, in the
judgment of Landlord: (i) the transferee is of a character or engaged in a
business that is not in keeping with the commercially reasonable standards or
criteria used by Landlord in leasing the Building; (ii) the financial condition
of the transferee is such that it reasonably may not be able to perform its
obligations in connection with this Lease; (iii) the transferee is a tenant of
or negotiating for space in the Building; (iv) the transferee is a governmental
unit; (v) Tenant is in Default under this Lease and the Default is continuing;
and (vi) in the judgment of Landlord, such a Transfer would violate any term,
condition, covenant or agreement of the Landlord involving the Building or any
other tenant’s lease within it. The foregoing is not intended to be an
exhaustive list of reasonable reasons for Landlord to withhold its consent.

C. Recapture. Intentionally deleted.

D. Affiliates; Permitted Transfer. Notwithstanding the foregoing to the contrary
but subject to compliance with all other provisions of this Lease (including,
but not limited to, the “use” provisions hereof), Tenant shall have the right,
without Landlord’s consent (but with at least thirty (30) days prior written
notice to Landlord) to assign this Lease to (i) an entity that controls, is
controlled by, or is under common control with, Tenant, or (ii) an entity that
succeeds to substantially all of Tenant’s assets (either of (i) or (ii) an
“Affiliate”), provided: (x) such assignee has a tangible net worth, immediately
following such assignment, equal to or greater than that of Tenant immediately
prior to such transaction, as determined in accordance with generally accepted
accounting principles; (y) Tenant shall remain liable to Landlord for the full
performance of Tenant’s obligations under this Lease; and (z) such assignee
executes an agreement (the form of which shall be subject to Landlord’s
reasonable approval) whereby it assumes all obligations of Tenant under this
Lease and agrees to attorn to Landlord (with a copy of such agreement, including
such attornment, promptly delivered to Landlord). In addition, notwithstanding
anything herein to the contrary, a Permitted Transfer (as hereinafter defined)
shall not constitute a Transfer requiring Landlord’s consent hereunder. As used
herein, a “Permitted Transfer” is, directly or indirectly, any transfer of all
or a majority of the capital stock of Tenant or its successors or any merger,
consolidation, reorganization or any other change of control of the ownership of
or power

 

15



--------------------------------------------------------------------------------

to direct the policies of Tenant or its successors, provided that following any
such transfer, merger, acquisition, reorganization or change of control, Tenant
or any successor to Tenant, remains a publicly traded entity. Any attempted
assignment is violation of the preceding section shall be void. Without limiting
the foregoing, and notwithstanding anything herein to the contrary, the parties
acknowledge that Tenant may during the term reorganize as a limited liability
company or other limited liability entity, and that such reorganization is
expressly permitted hereunder.

15. SURRENDER. Upon termination of the Term or Tenant’s right to possession of
the Premises, Tenant shall return the Premises to Landlord in good order and
condition, ordinary wear and damage by fire or other casualty excepted. If
Landlord requires Tenant to remove any alterations pursuant to Section 9, then
such removal shall be done in a good and workmanlike manner, and upon such
removal Tenant shall restore the Premises to its condition prior to the
installation of such alterations. If Tenant does not remove such alterations
after request to do so by Landlord, Landlord may remove the same and restore the
Premises, and Tenant shall pay the cost of such removal and restoration to
Landlord upon demand. Tenant shall also remove its furniture, equipment, trade
fixtures and all other items of personal property from the Premises prior to
termination of the Term or Tenant’s right to possession of the Premises. If
Tenant does not remove such items, Tenant shall be conclusively presumed to have
conveyed the same to Landlord without further payment or credit by Landlord to
Tenant, or at Landlord’s sole option such items shall be deemed abandoned, in
which event Landlord may cause such items to be removed and disposed of at
Tenant’s expense, which shall be one hundred five percent (105%) of Landlord’s
actual cost of removal, without notice to Tenant and without obligation to
compensate Tenant.

16. DEFAULTS AND REMEDIES.

A. Default. The occurrence of any of the following shall constitute a default (a
“Default”) by Tenant under this Lease: (i) Tenant fails to pay any Rent when
due; (ii) Tenant fails to perform any other provision of this Lease and such
failure is not cured within thirty (30) days (or immediately if the failure
involves a hazardous condition) after written notice from Landlord specifying
the nature of the default and the reasonable steps Landlord expects Tenant to
take to remedy the default. If such default cannot be cured within thirty
(30) days, Tenant shall not be in default if Tenant promptly commences and
diligently proceeds the cure to completion within a reasonable period of time
thereafter, not to exceed ninety (90) days; (iii) the leasehold interest of
Tenant is levied upon or attached under process of law that is not dismissed
within sixty (60) days; (iv) any voluntary or involuntary proceedings are filed
by or against Tenant or any guarantor of this Lease under any bankruptcy,
insolvency or similar laws and, in the case of any involuntary proceedings, are
not dismissed within thirty (30) days after filing.

B. Right of Re-Entry. Upon the occurrence of a Default after the expiration of
any applicable cure period, Landlord may elect to terminate this Lease or,
without terminating this Lease, terminate Tenant’s right to possession of the
Premises. Upon any such termination, Tenant shall immediately surrender and
vacate the Premises and deliver possession thereof to Landlord. Tenant grants to
Landlord the right to enter and repossess the Premises and to expel Tenant and
any others who may be occupying the Premises and

 

16



--------------------------------------------------------------------------------

to remove any and all property therefrom, without being deemed in any manner
guilty of trespass and without relinquishing Landlord’s rights to Rent or any
other right given to Landlord hereunder or by operation of law.

C. Termination of Right to Possession. If Landlord terminates Tenant’s right to
possession of the Premises without terminating this Lease, Landlord may relet
the Premises or any part thereof. In such case, Landlord shall use reasonable
efforts to relet the Premises on such terms as Landlord shall reasonably deem
appropriate; provided, however, Landlord may first lease Landlord’s other
available space and shall not be required to accept any tenant offered by Tenant
or to observe any instructions given by Tenant about such reletting. Tenant
shall reimburse Landlord for the costs and expenses of reletting the Premises
including, but not limited to, all brokerage, advertising, legal, alteration,
redecorating, repairs and other expenses incurred to secure a new tenant for the
Premises. In addition, if the consideration collected by Landlord upon any such
reletting, after payment of the expenses of reletting the Premises that have not
been reimbursed by Tenant, is insufficient to pay monthly the full amount of the
Rent, Tenant shall pay to Landlord the amount of each monthly deficiency as it
becomes due. If such consideration is greater than the amount necessary to pay
the full amount of the Rent, the full amount of such excess shall be retained by
Landlord and shall in no event be payable to Tenant.

D. Termination of Lease. If Landlord terminates this Lease, Landlord may recover
from Tenant and Tenant shall pay to Landlord, on demand, as and for liquidated
and final damages, an accelerated lump sum amount equal to the amount by which
Landlord’s estimate of the aggregate amount of Rent owing from the date of such
termination through the Expiration Date plus Landlord’s estimate of the
aggregate expenses of reletting the Premises, exceeds Landlord’s estimate of the
fair rental value of the Premises for the same period (after deducting from such
fair rental value the time needed to relet the Premises and the amount of
concessions that would normally be given to a new tenant) both discounted to
present value at the rate of six percent (6%) per annum.

E. Other Remedies. Landlord may, but shall not be obligated to, perform any
obligation of Tenant under this Lease after ten (10) days written prior notice
to Tenant (provided, however, that in the event of an emergency, only such
notice as may be practical under the circumstances shall be provided), and, if
Landlord so elects, all costs and expenses paid by Landlord in performing such
obligation, together with interest at the Default Rate, shall be reimbursed by
Tenant to Landlord on demand. Any and all remedies set forth in this Lease
(i) shall be in addition to any and all other remedies Landlord may have at law
or in equity; (ii) shall be cumulative; and (iii) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.

F. Bankruptcy. If Tenant becomes bankrupt, the bankruptcy trustee shall not have
the right to assume or assign this Lease unless the trustee complies with all
requirements of the United States Bankruptcy Code, and Landlord expressly
reserves all of its rights, claims and remedies thereunder.

 

17



--------------------------------------------------------------------------------

G. Waiver of Trial by Jury. Landlord and Tenant waive trial by jury in the event
of any action, proceeding or counterclaim brought by either Landlord or Tenant
against the other in connection with this Lease.

H. Venue. If either Landlord or Tenant desires to bring an action against the
other in connection with this Lease, such action shall be brought in the federal
courts located in Nashville, Tennessee, or state courts located in Williamson
County, Tennessee. Landlord and Tenant consent to the jurisdiction of such
courts and waive any right to have such action transferred from such courts on
the grounds of improper venue or inconvenient forum.

17. HOLDING OVER. In the event Tenant remains in possession of the Premises
after the expiration of the Term hereof, or of any renewal term, with Landlord’s
written consent, Tenant shall be a tenant at will and such tenancy shall be
subject to all the provisions hereof, except that the monthly rental shall be
one hundred fifty percent (150%) times the monthly Base Rent payable hereunder
upon such expiration of the Term hereof, or of any renewal term. In the event
Tenant remains in possession of the Premises after the expiration of the Term
hereof, or any renewal term, without Landlord’s written consent, Tenant shall be
a tenant at sufferance and may be evicted by Landlord without any notice, but
Tenant shall be obligated to pay rent for such period that Tenant holds over
without written consent at the same rate provided in the previous sentence and
shall also be liable for any and all other damages Landlord suffers as a result
of such holdover including, without limitation, the loss of a prospective tenant
for such space. There shall be no renewal of this Lease by operation of law or
otherwise. Nothing in this Section shall be construed as a consent by Landlord
of any holding over by Tenant after the expiration of the Term hereof, or any
renewal term.

18. DEFAULT BY LANDLORD. The occurrence of any of the following shall constitute
a default by Landlord (a “Landlord Default”) under this Lease: (i) any of
Landlord’s representations and warranties set forth in this Lease are not true
and correct in all material respects as of the date of this Lease; or
(ii) Landlord fails to perform any provision of this Lease and such failure is
not cured within thirty (30) days (or immediately if the failure involves a
hazardous condition) after notice from Tenant specifying the nature of the
default and the reasonable steps Tenant expects Landlord to take to remedy the
default. If the default cannot be cured within thirty (30) days, Landlord shall
not be in default if Landlord promptly commences and diligently proceeds the
cure to completion within a reasonable time thereafter, not to exceed ninety
(90) days. Upon the occurrence of a Landlord default, Tenant shall have all
rights and remedies available at law or equity.

19. ESTOPPEL CERTIFICATE. Tenant agrees that, from time to time upon not less
than fifteen (15) days’ prior request by Landlord, Tenant shall execute and
deliver to Landlord a written certificate certifying: (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications, a
description of such modifications and that this Lease as modified is in full
force and effect); (ii) the dates to which Rent has been paid; (iii) that Tenant
is in possession of the Premises, if that is the case; (iv) that Landlord is not
in default under this Lease, or, if Tenant believes Landlord is in default, the
nature thereof in detail; (v) that Tenant has no off-sets or defenses to the
performance of its obligations under this Lease (or if Tenant believes there are
any off-sets or defenses, a full and complete explanation thereof); (vi) that
the

 

18



--------------------------------------------------------------------------------

Premises have been completed in accordance with the terms and provisions hereof
or the Workletter, that Tenant has accepted the Premises and the condition
thereof and of all improvements thereto and has no claims against Landlord or
any other party with respect thereto; and (vii) such additional matters as may
be reasonably requested by Landlord; it being agreed that such certificate may
be relied upon by any prospective purchaser, mortgagee, or other person having
or acquiring an interest in the Building. If Tenant fails to execute and deliver
any such certificate within ten (10) days after request, Tenant shall be deemed
to have irrevocably appointed Landlord and Landlord’s beneficiaries as Tenant’s
attorneys-in-fact to execute and deliver such certificate in Tenant’s name.

20. SUBORDINATION. Pursuant to the terms and provisions of that certain
Subordination, Non-Disturbance and Attornment Agreement dated as of January 6,
2015 executed by and among Landlord, Tenant and Bank of the Ozarks (and any
subsequent Subordination, Non-Disturbance and Attornment Agreement entered into
with a new lender), this Lease is and shall be expressly subject and subordinate
at all times to the lien of any mortgage or trust deed hereafter encumbering fee
title to the Building, unless mortgage or mortgagee, expressly provides or
elects that the Lease shall be superior to such mortgage. If any such mortgage
or trust deed is foreclosed, upon request of the mortgagee, holder or lessor, as
the case may be, Tenant will attorn to the purchaser at the foreclosure sale or
to the lessor under such lease, as the case may be, provided that the holder of
the mortgage agrees in writing that so long no Event of Default exists, Tenant’s
possession of the Premises and its interest under the Lease will not be
disturbed by reason of a foreclosure of the mortgage or a conveyance in lieu of
foreclosure, and Tenant will not be named as a party in any foreclosure
proceeding except as required by the rules of the applicable court.

Tenant agrees upon request by any such mortgagee, holder or purchaser at
foreclosure, to execute and deliver such subordination and/or attornment
instruments as may be reasonably required by such person to confirm such
subordination and/or attornment, or any other documents required to evidence
superiority of the mortgage, should mortgage elect such superiority. If Tenant
fails to execute and deliver any such instrument or document within ten
(10) days after request, Tenant shall be deemed to have irrevocably appointed
Landlord and Landlord’s beneficiaries as Tenant’s attorneys-in-fact to execute
and deliver such instrument or document in Tenant’s name. Notwithstanding
anything to the contrary contained hereinabove, Tenant shall not be required to
subordinate or to execute any subordination document, unless the party seeking
such subordination executes a document that includes a non-disturbance agreement
stating that, so long as Tenant is not in default under this Lease, Tenant’s
right to possession of the Premises shall not be disturbed.

21. QUIET ENJOYMENT. Landlord represents to Tenant that Landlord has full power
and authority to enter into this Lease. As long as no Default exists, Tenant
shall peacefully and quietly have and enjoy the Premises for the Term, free from
interference by Landlord, subject, however, to the provisions of this Lease. The
loss or reduction of Tenant’s light, air or view will not be deemed a
disturbance of Tenant’s occupancy of the Premises nor will it affect Tenant’s
obligations under this Lease or create any liability of Landlord to Tenant.

22. BROKER. Tenant represents to Landlord that Tenant has dealt only with the
broker(s) set forth in Item 12 of the Schedule (collectively, the “Broker”) in
connection with this

 

19



--------------------------------------------------------------------------------

Lease and that, insofar as Tenant knows, no other broker negotiated this Lease
or is entitled to any commission in connection herewith. Tenant agrees to
indemnify, defend and hold Landlord and Landlord’s beneficiaries and agents
harmless from and against any claims for a fee or commission made by any broker,
other than the Broker, claiming to have acted by or on behalf of Tenant in
connection with this Lease. Landlord agrees to pay the Broker a commission in
accordance with a separate agreement between Landlord and the Broker. Tenant
hereby represents and warrants that the relationship with the Broker and the
payment of a fee to the Broker has been approved by the Board of Directors of
Tenant.

23. NOTICES. All notices and demands to be given by one party to the other party
under this Lease shall be given in writing, mailed or delivered to Landlord or
Tenant, as the case may be, at the following address:

 

If to Landlord:    500 Wilson Pike Circle, Suite 228    Brentwood, Tennessee
37027    Attn: Thomas F. Corcoran

And to:

   Butler Snow LLP    150 3rd Avenue South, Suite 1600    Nashville, TN 37201   
Attn: Robert M. Holland, Jr. If to Tenant:    American Addiction Centers, Inc.
   115 East Park Drive, 2nd Floor    Brentwood, TN 37027    Attn: Michael T.
Cartwright and Kathryn Sevier Phillips

And to:

   Bass, Berry & Sims PLC    150 Third Avenue South, Suite 2800    Nashville, TN
37201    Attn: Laura Brothers and Robert P. McDaniel, Jr.

or at such other address as either party may hereafter designate. Notices shall
be delivered by hand or by United States certified or registered mail, postage
prepaid, return receipt requested, or by a nationally recognized overnight air
courier service. Notices shall be considered to have been given upon personal
delivery or the next business day after being placed with an overnight courier
service or four (4) business days after posting in the United States mail.

24. MISCELLANEOUS.

A. Successors and Assigns. Subject to Section 14 of this Lease, each provision
of this Lease shall extend to, bind and inure to the benefit of Landlord and
Tenant and their respective legal representatives, successors and assigns, and
all references herein to Landlord and Tenant shall be deemed to include all such
parties.

B. Entire Agreement. This Lease, and the riders and exhibits, if any, attached
hereto that are hereby made a part of this Lease, represent the complete

 

20



--------------------------------------------------------------------------------

agreement between Landlord and Tenant, and Landlord has made no representations
or warranties except as expressly set forth in this Lease. No modification or
amendment of or waiver under this Lease shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

C. Time of Essence. Time is of the essence of this Lease and each and all of its
provisions.

D. Execution and Delivery. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of space or an option for
lease, and it is not effective until execution and delivery by both Landlord and
Tenant. Execution and delivery of this Lease by Tenant to Landlord shall
constitute an irrevocable offer by Tenant to lease the Premises on the terms and
conditions set forth herein, which offer may not be revoked for fifteen
(15) days after such delivery.

E. Severability. The invalidity or unenforceability of any provision of this
Lease shall not affect or impair any other provisions.

F. Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Tennessee.

G. Attorneys’ Fees. The prevailing party in any litigation regarding this Lease
shall be entitled to receive its costs and expenses, including reasonable
attorneys’ fees, from the other party.

H. Delay in Possession. In no event shall Landlord be liable to Tenant if
Landlord is unable to deliver possession of the Premises to Tenant on the
Commencement Date for causes outside Landlord’s reasonable control. If Landlord
is unable to deliver possession of the Premises to Tenant by the Commencement
Date, the Commencement Date shall be deferred until Landlord can deliver
possession to Tenant. Tenant agrees that the Commencement Date is contingent
upon the expiration or earlier termination of the existing lease for the
Premises and that the Commencement Date shall occur upon the expiration or
earlier termination of such existing lease.

I. Joint and Several Liability. If Tenant is comprised of more than one party,
each such party shall be jointly and severally liable for Tenant’s obligations
under this Lease.

J. Force Majeure. Neither party shall be in default hereunder if such party is
prevented from performing any of its obligations hereunder due to any
industry-wide strikes with a direct impact on this Lease, acts of God,
applicable governmental requirements or other causes beyond such party’s
commercially reasonable control for similarly situated companies in the same
geographic area, such as electrical service, except, however, the foregoing
shall not be applicable to the timely payments of Rent or to any holdover by
Tenant.

K. Captions. The headings and titles in this Lease are for convenience only and
shall have no effect upon the construction or interpretation of this Lease.

 

21



--------------------------------------------------------------------------------

L. No Waiver. No receipt of money by Landlord from Tenant after termination of
this Lease or after the service of any notice or after the commencing of any
suit or after final judgment for possession of the Premises shall renew,
reinstate, continue or extend the Term or affect any such notice or suit. No
waiver of any default of Tenant shall be implied from any omission by Landlord
to take any action on account of such default if such default persists or be
repeated, and no express waiver shall affect any default other than the default
specified in the express waiver and then only for the time and to the extent
therein stated.

M. ERISA. Tenant represents to Landlord that:

(i) Neither Tenant nor any of its “affiliates” (within the meaning of Part V(c)
of Prohibited Transaction Exemption 84-14, 49 Fed. Reg. 9494 (1984), as amended
(“PTE 84-14”)) has, or during the immediately preceding year has exercised the
authority to:

(a) appoint or terminate Landlord as investment manager over assets of any
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) invested in, or sponsored by,
Landlord; or

(b) negotiate the terms of a management agreement (including renewals or
modifications thereof) with Landlord on behalf of any such plan;

(ii) Tenant is not “related” to Landlord (as determined under in Part V(h) of
PTE 84-14);

(iii) Tenant has negotiated and determined the terms of this Lease at arm’s
length, as such terms would be negotiated and determined by the Tenant with
unrelated parties; and

(iv) Tenant is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, a “plan” as defined in Section 4975(e)(1) of the Internal Revenue Code of
1986, as amended, or an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. §2510.3-101 of any such employee benefit plan or plan.

N. OFAC Certification. Tenant certifies that:

(i) It is not acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by any Executive Order or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation or transaction
pursuant to any law, order, rule or regulation that is enforced or administered
by the Office of Foreign Assets Control; and

(ii) It is not engaged in this transaction, directly or indirectly, on behalf
of, or instigating or facilitating this transaction, directly or indirectly, on
behalf of any such person, group, entity or nation.

 

22



--------------------------------------------------------------------------------

Tenant hereby agrees to defend, indemnify, and hold harmless Landlord from and
against any and all claims, damages, losses, risks, liabilities, and expenses
(including attorney’s fees and costs) arising from or related to any breach of
the foregoing certification.

O. Financial Statements. Tenant shall, within ten (10) days after requested from
time to time, deliver to Landlord financial statements for Tenant’s and all
guarantors’, if any, then most recent full and partial fiscal year preceding
such request, certified by an independent certified public accountant or
Tenant’s or such guarantors’ chief financial officer (the “Financial
Information”). As a material inducement to Landlord to enter into this Lease,
Tenant represents and warrants to Landlord that the Financial Information
previously provided to Landlord is complete, true and correct and presents a
fair representation of Tenant’s financial condition at the time of the signing
of this Lease.

P. Limitation of Liability. Any liability of Landlord under this Lease shall be
limited solely to its interest in the Building, and in no event shall any
personal liability be asserted against Landlord in connection with this Lease
nor shall any recourse be had to any other property or assets of Landlord.

Q. Parking. Tenant shall be entitled to use all the parking spaces for the
Building (the “Parking”) located on the Property. Landlord reserves the right to
build improvements upon, reduce the size of, relocate, reconfigure, eliminate,
and/or make alterations or additions to such parking facilities at any time.
Landlord shall, at its expense, seal and restripe the parking lot of the
Building. The use of the parking spaces is provided by Landlord to Tenant
without additional charge.

25. SIGNAGE.

A. Monument. Subject to compliance with all applicable laws, ordinances,
governmental approvals and covenants, Tenant shall have the nonexclusive right
to maintain, at Tenant’s sole cost and expense, and to install a sign on the
existing monument sign (“Tenant’s Signage”). Upon either: (i) Default, (ii) the
expiration or earlier termination of this Lease, (iii) the assignment of the
Premises or sublet of the Premises, except for Permitted Transfers and permitted
assignments to Affiliates, or (iv) the occurrence of an event that causes the
rentable square feet leased to Tenant pursuant to this Lease to fall below
50,000 rentable square feet, Tenant shall, at Landlord’s option (or Landlord
shall have the right, but not the obligation, to, on behalf of Tenant) remove
Tenant’s Signage, to repair all injury or damage resulting from such removal and
to return the Building and the property of which the Building is a part to as
good a condition as it was prior to installation of Tenant’s Signage, reasonable
wear and tear excepted, and Tenant shall bear all (or shall reimburse Landlord)
for all cost and expenses actually incurred in connection therewith.

 

23



--------------------------------------------------------------------------------

B. Suite and Directory. A Building standard suite entry sign shall be installed
on the door to the Premises or adjacent to the entry to the Premises as part of
the Work. In addition, Landlord shall install, at Landlord’s cost and expense,
Tenant’s name on the Building directory, which installation shall include names
of Tenant’s officers (subject to Landlord’s approval as to the number of such
officers). Otherwise, Tenant shall not paint or place signs, placards, or other
advertisement of any character upon the windows or inside walls of the Premises
except with the consent of Landlord, which consent may be withheld by Landlord
in its absolute discretion, and Tenant shall place no signs upon the outside
walls, common areas or the roof of the Building.

26. GUARANTY. In consideration of Landlord’s leasing the Premises to Tenant,
Tenant shall provide Landlord with a Guaranty of Lease (as provided in Exhibit
F) executed by the guarantor set forth in Item 10 of the Schedule.

27. LEASE CONTINGENCY. Landlord and Tenant agree that this Lease is subject to
and contingent upon the early termination of the existing lease for the Premises
by Landlord.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease in manner
sufficient to bind them as of the day and year first above written.

 

LANDLORD: CV BRENTWOOD PROPERTIES, LLC, a Delaware limited liability company By:
 

/s/ Thomas F. Corcoran

  Name:   Thomas F. Corcoran   Title:   President TENANT:

AMERICAN ADDICTION CENTERS, INC.

a Nevada corporation

By:  

/s/ Michael T. Cartwright

  Name:   Michael T. Cartwright   Title:   Chairman and Chief Executive Officer

 

25



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN

[see attached]

 

26



--------------------------------------------------------------------------------

EXHIBIT B

HVAC SPECIFICATIONS

No more than 74° F, and no less than 68°F as measured by the Building systems,
provided that personnel occupancy is no greater than one (1) person per two
hundred (200) rentable square feet and provided that outdoor temperatures are no
more than 95°F and no less than 10°F.

 

27



--------------------------------------------------------------------------------

EXHIBIT C

TENANT’S WORKLETTER

THIS WORKLETTER is hereby incorporated as part of that certain Lease Agreement
(“Lease”) made and entered into by and between CV BRENTWOOD PROPERTIES, LLC, a
Delaware limited liability company (“Landlord”), and AMERICAN ADDICTION CENTERS,
INC., a Nevada corporation (“Tenant”).

In consideration of the covenants contained in this Workletter and in the Lease,
Landlord and Tenant agree as follows:

1. Tenant’s Plans. Within thirty (30) days after full lease execution Tenant
shall, at Tenant’s sole expense, furnish to Landlord provide space planning,
MP&E drawings, stamped architectural design layout ready for permitting,
construction drawings and specifications (hereinafter called “Plans”),
describing all work necessary to construct the Premises for Tenant’s use and
occupancy (hereinafter the “Work”). Tenant shall furnish to Landlord a copy of
the Plans for Landlord’s review and approval, such approval not to be
unreasonably withheld. Landlord shall have five (5) business days from the date
of receipt of the Plans to review them. Tenant and Landlord will mutually agree
on exterior building design elements to the extent that flexibility exists
within the overall building design.

2. Performance of the Work. Tenant shall perform, and the Work shall include,
(i) any costs associated with Tenant’s preparation of the Plans, (ii) demolition
of existing improvements in the Premises, (iii) the work shown on the Plans. A
contractor designated by Tenant (“Tenant’s Contractor”), and reasonably approved
by Landlord, shall construct the Work. Landlord and Tenant shall agree on
Tenant’s Contractor (starting with Tenant’s approved list of contractors).

3. Payment. Landlord shall contribute toward the cost of the design,
construction and installation of the Work an allowance up to a maximum of
$3,569,510 ($35 per rentable square foot) (“Tenant Improvement Allowance”). Upon
presentation by Tenant to Landlord of a monthly or other invoice for any portion
of such costs of the Work, Landlord will directly and timely pay to Tenant the
amount of such invoice. Each such invoice (in reasonable detail) shall be due
and payable by Landlord to Tenant within thirty-five (35) calendar days of
Landlord’s receipt (i) of the invoice (in reasonable detail) and (ii) the
payment application, and affidavits and lien waiver release(s) from Tenant’s
contractor and all appropriate sub-contractors, and material suppliers (if, and
to the extent that, such material suppliers have hen rights under Tennessee law)
sufficient in Landlord’s reasonable judgment to release under Tennessee law all
claims and lien rights of contractors, sub-contractors and material suppliers,
through the date of the lien waivers provided. The application process shall
commence the first full calendar month after the Work (including design work)
has begun. If the cost of the Work is less than the Tenant Improvement
Allowance, Tenant shall be entitled to apply said unused amounts to Tenant’s
costs of installing cabling and wiring in the Premises and for moving expenses
incurred by Tenant in connection with its move into the Premises. If the cost of
the Work exceeds the Tenant Improvement Allowance, then Tenant shall pay all
such excess, as and when due, such that all work in the Premises performed by,
through or under Tenant is completed on a lien-free basis.

 

28



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

 

1. Rental payments are due on the first (1st) of each month. Should your check
be returned from the bank, you must reimburse Landlord with a certified check
plus a $25.00 charge for handling and to cover the fee charged by the bank for
handling. Should you have more than two checks returned by the bank, you will be
asked to pay in cash from that point on.

 

2. No additional locks shall be placed upon any doors in the Building without
the prior consent of Landlord, not to be unreasonably conditioned delayed or
withheld; and the doors leading to the corridors shall be kept closed during
business hours, except as they may be used for ingress and egress.
Notwithstanding the foregoing, Tenant shall be entitled to place locks or bolts
on areas that contain records or information containing or related to
confidential patient information. Tenant shall provide Landlord with a key to
any approved locks.

 

3. No draperies, shades or blinds visible from the exterior of the Building
shall be installed unless the color, material, shape, style and size have been
approved by Landlord, or Landlord’s agent, in writing.

 

4. No awning, canopy, or the like shall be installed unless approved by Landlord
or Landlord’s agent, in writing.

 

5. No room or rooms shall be occupied or used as sleeping or lodging apartments
at any time, or for an immoral or illegal purposes under penalty of immediate
cancellation of lease.

 

6. Maintenance and repair of plumbing or kitchen facilities within the Premises
will be at the expense of Tenant.

 

29



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BUSINESS ASSOCIATE AGREEMENT

HIPAA BUSINESS ASSOCIATE AGREEMENT

This HIPAA Business Associate Agreement (“Agreement”) amends and is made part of
that certain Office Space Lease dated as of January 6, 2015 (“Service
Agreement”), by and between American Addiction Centers, Inc. on behalf of its
subsidiaries and affiliates (“Entity”) and CV Brentwood Properties, LLC
(“Associate”).

Entity and Associate agree that the parties incorporate this Agreement into the
Service Agreement in order to comply with the requirements of: the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”), the Health
Information Technology for Economic and Clinical Health Act (“HITECH”) and their
implementing regulations set forth at 45 C.F.R. Parts 160 and Part 164 (the
“HIPAA Rules”); and Federal regulations governing Confidentiality of Alcohol and
Drug Abuse Patient Records, 42 C.F.R. Part 2 (“Part 2 Regulations”). To the
extent Associate is acting as a Business Associate of Entity pursuant to the
Service Agreement, the provisions of this Agreement shall apply, and Associate
shall be subject to the penalty provisions of HIPAA as specified in 45 C.F.R.
Part 160.

1. Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meaning set forth in the HIPAA Rules. References to “PHI” mean
Protected Health Information maintained, created, received or transmitted by
Associate from Entity or on Entity’s behalf.

2. Uses or Disclosures. Associate will neither use nor disclose PHI except as
permitted or required by this Agreement or as Required By Law. To the extent
Associate is to carry out an obligation of Entity under the HIPAA Rules,
Associate shall comply with the requirements of the HIPAA Rules that apply to
Entity in the performance of such obligation. Without limiting the foregoing,
Associate will not sell PHI or use or disclose PHI for purposes of marketing or
fundraising, as defined and proscribed in the HIPAA Rules. Associate is
permitted to use and disclose PHI:

(a) to perform any and all obligations of Associate as described in the Service
Agreement, provided that such use or disclosure is consistent with the terms of
Entity’s notice of privacy practices and would not violate the HIPAA Rules or
the Part 2 Regulations, if done by Entity directly;

(b) to perform Data Aggregation services relating to the health care operations
of Entity, provided that such services are part of Associate’s obligations as
set forth in the Service Agreement;

(c) as necessary for Associate’s proper management and administration and to
carry out Associate’s legal responsibilities (collectively “Associate’s
Operations”) provided that: any disclosure made for purposes of Associate’s
Operations is Required By Law or is made after Associate obtains reasonable
assurances, evidenced by a written contract, from the recipient that the
recipient: (i) will hold such PHI in confidence and use or further disclose it
only for the purpose for which Associate disclosed it to the recipient or as
Required By Law; (ii) will notify Associate of any instance of which the
recipient becomes aware in which the confidentiality of such PHI was breached;
(iii) acknowledges in writing that, in receiving PHI, the recipient is fully
bound by the Part 2 Regulations; and (iv) agrees to, if necessary, resist in
judicial proceedings any efforts to obtain access to PHI except as permitted by
the Part 2 Regulations. Associate shall promptly notify Entity of any
disclosures made for purposes of Associate’s Operations.

 

30



--------------------------------------------------------------------------------

In the event Entity notifies Associate of a restriction request that would
restrict a use or disclosure otherwise permitted by this Agreement, Associate
shall comply with the terms of the restriction request.

3. Safeguards. Associate will use appropriate administrative, technical and
physical safeguards to prevent the use or disclosure of PHI other than as
permitted by this Agreement and shall maintain policies and procedures to
detect, prevent, and mitigate identity theft based on PHI or information derived
from PHI. Associate will also comply with the provisions of 45 C.F.R. Part 164,
Subpart C with respect to electronic PHI to prevent any use or disclosure of
such information other than as provided by this Agreement, which obligation
shall include maintaining safeguards that reasonably and appropriately protect
the confidentiality, integrity and availability of electronic PHI.

4. Policies and Training. Associate has policies in place regarding the
confidential and secure treatment of PHI in accordance with HIPAA and the Part 2
Regulations. Associate shall require its employees to adhere to such policies
and shall train its employees regarding the requirements of this Agreement and
applicable confidentiality and security laws and regulations.

5. Subcontractors. In accordance with 45 C.F.R. §§ 164.308(b)(2) and
164.502(e)(1)(ii), Associate will ensure that all of its subcontractors that
create, receive, maintain or transmit PHI on behalf of Associate agree by
written contract to comply with the same restrictions and conditions that apply
to Associate with respect to such PHI, including but not limited to (i) the
obligation to safeguard PHI and comply with 45 C.F.R. Part 164, Subpart C; and
(ii) acknowledging in writing that, in receiving PHI, the recipient is fully
bound by the Part 2 Regulations, and must agree to, if necessary, resist in
judicial proceedings any efforts to obtain access to PHI except as permitted by
the Part 2 Regulations.

6. Minimum Necessary. Associate represents that the PHI requested, used or
disclosed by Associate shall be the minimum amount necessary to carry out the
purposes of the Service Agreement. Associate will limit its uses and disclosures
of, and requests for, PHI to the minimum amount of PHI necessary to accomplish
the intended purpose of the use, disclosure or request.

7. Obligations of Entity. Entity shall notify Associate of (i) any limitations
in its notice of privacy practices, (ii) any changes in, or revocation of,
permission by an individual to use or disclose PHI, and (iii) any confidential
communication request or restriction on the use or disclosure of PHI that Entity
has agreed to or with which Entity is required to comply, to the extent any of
the foregoing affect Associate’s use or disclosure of PHI to perform its
obligations as described in the Service Agreement.

8. Access and Amendment. In accordance with 45 C.F.R. § 164.524, Associate will
permit Entity or, at Entity’s request, an individual (or the individual’s
designee) to inspect and obtain copies of any PHI about the individual that is
in Associate’s custody or control and that is maintained in a Designated Record
Set. If the requested PHI is maintained electronically, Associate must provide a
copy of the PHI in the electronic form and format requested by the individual,
if it is readily producible, or, if not, in a readable electronic form and
format as agreed to by Entity and the individual. Associate will notify Entity
of any request (including but not limited to subpoenas) that Associate receives
for access to PHI that is in Associate’s custody or control within five
(5) business days of receipt of such request. Entity shall be responsible for
making determinations about access. Associate will, upon receipt of notice from
Entity, promptly amend or permit Entity access to amend any portion of the PHI
that is in Associate’s custody or control so that Entity may meet its amendment
obligations under 45 C.F.R. § 164.526.

 

31



--------------------------------------------------------------------------------

9. Disclosure Accounting. Except for disclosures excluded from the accounting
obligation by the HIPAA Rules and regulations issued pursuant to HITECH,
Associate will record for each disclosure that Associate makes of PHI the
information necessary for Entity to make an accounting of disclosures pursuant
to the HIPAA Rules. In the event the U.S. Department of Health and Human
Services (“HHS”) finalizes regulations requiring Covered Entities to provide
access reports, Associate shall also record such information with respect to
electronic PHI held by Associate as would be required under the regulations for
Covered Entities beginning on the effective date applicable to Entity. Associate
will make information required by this Section 9 available to Entity promptly
upon Entity’s request for the period requested, but for no longer than the six
(6) years preceding Entity’s request for the information or such other period
required by the HIPAA Rules (except Associate need not have any information for
disclosures occurring before the effective date of any previous HIPAA business
associate agreements between the parties or, if none, the effective date of this
Agreement).

10. Inspection of Books and Records. Associate will make its internal practices,
books, and records, relating to its use and disclosure of PHI available upon
request to Entity or HHS to determine Entity’s compliance with the HIPAA Rules.

11. Reporting. To the extent Associate becomes aware or discovers any use or
disclosure of PHI not permitted by this Agreement, any Security Incident
involving electronic PHI, any Breach of Unsecured Protected Health Information
or any Red Flag (as defined at 16 C.F.R. § 681.2(b)) related to any individual
who is the subject of PHI, Associate shall promptly report such use, disclosure,
Security Incident, Breach or Red Flag to Entity. Associate shall mitigate, to
the extent practicable, any harmful effect known to it of a Security Incident,
Breach or use or disclosure of PHI by Associate not permitted by this Agreement.
Notwithstanding the foregoing, the parties acknowledge and agree that this
Section constitutes notice by Associate to Entity of the ongoing existence and
occurrence of attempted but Unsuccessful Security Incidents (as defined below)
for which no additional notice to Entity shall be required. “Unsuccessful
Security Incidents” shall include, but not be limited to, pings and other
broadcast attacks on Associate’s firewall, port scans, unsuccessful log-on
attempts, denials of service and any combination of the above, so long as no
such incident results in unauthorized access, use or disclosure of electronic
PHI. All reports of Breaches shall be made within ten (10) business days of
Associate discovering the Breach and shall comply with and include the
information specified at 45 C.F.R. § 164.410. Associate shall promptly reimburse
Entity all reasonable costs incurred by Entity with respect to providing
notification of and mitigating a Breach involving Associate, including but not
limited to printing, postage costs and toll-free hotline costs.

12. Confidentiality of Alcohol and Drug Abuse Patient Records. Associate:
(1) acknowledges that in receiving, storing, processing, or otherwise dealing
with any information from Entity about individuals who are patients of Entity
(“Patients”), it is fully bound by the provisions of the Federal regulations
governing Confidentiality of Alcohol and Drug Abuse Patient Records, 42 C.F.R.
Part 2; and (2) undertakes to resist in judicial proceedings any effort to
obtain access to information pertaining to Patients otherwise than as expressly
provided for in the Part 2 Regulations.

13. Term and Termination. This Agreement shall be effective as of the effective
date of the Service Agreement and shall remain in effect until termination of
the Service Agreement. Either party may terminate this Agreement and the Service
Agreement effective immediately if it determines that the other party has
breached a material provision of this Agreement and failed to cure such breach
within thirty (30) days of being notified by the other party of the breach. If
the non-breaching party determines that cure is not possible, such party may
terminate this Agreement and the Service Agreement effective immediately upon
written notice to other party.

 

32



--------------------------------------------------------------------------------

Upon termination of this Agreement for any reason, Associate will, if feasible,
return to Entity or securely destroy all PHI maintained by Associate in any form
or medium, including all copies of such PHI, at no cost to Entity. Further,
Associate shall recover any PHI in the possession of its agents and
subcontractors and return to Entity or securely destroy all such PHI.
Notwithstanding the foregoing, Associate shall notify Entity and receive
Entity’s written consent prior to destroying any PHI of which Entity does not
maintain a duplicate copy. In the event that Associate determines that returning
or destroying any PHI is infeasible, Associate shall promptly notify Entity of
the conditions that make return or destruction infeasible. With regard to any
PHI that Entity agrees cannot feasibly be returned to Entity or destroyed,
Associate may maintain such PHI but shall continue to abide by the terms and
conditions of this Agreement with respect to such PHI and shall limit its
further use or disclosure of such PHI to those purposes that make return or
destruction of the PHI infeasible. Associate shall comply with this Section
within thirty (30) days of termination of this Agreement. Associate shall
provide Entity with written certification of its compliance with this Section
within forty-five (45) days of termination of this Agreement. Upon termination
of this Agreement for any reason, all of Associate’s obligations under this
Agreement shall survive termination and remain in effect (a) until Associate has
completed the return or destruction of PHI as required by this Section and
(b) to the extent Associate retains any PHI pursuant to this Section.

14. General Provisions. In the event that any final regulation or amendment to
final regulations is promulgated by HHS or other government regulatory authority
with respect to PHI, this Agreement will automatically be amended to remain in
compliance with such regulations, and Associate shall promptly amend its
contracts, if any, with subcontractors and agents to conform to the terms of
this Agreement. Any ambiguity in this Agreement shall be resolved to permit
Entity to comply with the HIPAA Rules and the Part 2 Regulations. Nothing in
this Agreement shall be construed to create any rights or remedies in any third
parties or any agency relationship between the parties. A reference in this
Agreement to a section in the HIPAA Rules or the Part 2 Regulations means the
section as in effect or as amended. This Agreement replaces and supersedes and
previous business associate agreements between the parties. The terms and
conditions of this Agreement override and control any conflicting term or
condition of the Service Agreement. To the extent Associate has limited its
liability under the terms of the Service Agreement by a maximum recovery for
direct damages, disclaimer against any consequential, indirect or punitive
damages or any other limitation, all limitations shall exclude any damages to
Entity arising from Associate’s breach of its obligations under this Agreement.
All non-conflicting terms and conditions of the Service Agreement remain in full
force and effect.

(Signature Page to Follow)

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.

 

ENTITY:     ASSOCIATE: AMERICAN ADDICTION CENTERS, INC.     CV BRENTWOOD
PROPERTIES, LLC By:  

 

    By:  

 

Name:   Kathryn Sevier Phillips     Name:  

 

Title:   General Counsel and Secretary     Title:  

 

Date:             , 20         Date:             , 20    

 

34



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY OF LEASE

GUARANTY OF LEASE

THIS GUARANTY, made and entered into as of the 6th day of January, 2015 by and
between AAC Holdings, Inc. (hereinafter referred to as “Guarantor”), and CV
Brentwood Properties, LLC (hereinafter referred to as “Landlord”).

W I T N E S S E T H

WHEREAS, American Addiction Centers, Inc. (hereinafter referred to as “Tenant”),
is desirous of entering into the Lease hereinafter mentioned, as Tenant, and

WHEREAS, Guarantor has requested Landlord to enter into that certain lease
(hereinafter referred to as the “Lease”) attached hereto as Exhibit “A” and made
a part hereof with Tenant, as Tenant, of the premises described therein, and

WHEREAS, Landlord has refused to enter into the Lease unless Guarantor
guarantees the Lease in the manner hereinafter set forth;

WHEREAS, Guarantor acknowledges that Landlord’s entering into the Lease will
confer significant financial, business and other benefits on Guarantor;

NOW THEREFORE, to induce Landlord to enter into the Lease, which Lease is dated
this day and is being executed simultaneously herewith, Guarantor hereby agrees:

Subject to the provisions hereof, Guarantor unconditionally guarantees to
Landlord and the successors and assigns of Landlord the full and punctual
payment, performance and observance by Tenant of all the terms, covenants and
conditions in the Lease contained on Tenant’s part to be kept, performed or
observed. This guaranty shall include any liability of Tenant that shall accrue
under the Lease for any period preceding as well as any period following the
term specified in the Lease.

(a) If, at any time, default shall be made by Tenant in the performance or
observance of any of the terms, covenants or conditions in the Lease contained
on Tenant’s part to be kept, performed or observed, Guarantor will keep, perform
and observe the same, as the case may be, in the place and stead of Tenant.

(b) This is a guaranty of payment and performance and not of collection.
Guarantor’s obligations hereunder are independent of the obligations of Tenant
and a separate action or actions for payment, damages or performance may be
brought and prosecuted against Guarantor, whether or not an action is brought
against Tenant, whether or not Tenant be joined in such action or actions and
whether or not notice be given or demand be made upon Tenant. Landlord shall not
be required to pursue any other remedies before invoking the benefits of this
guaranty.

 

35



--------------------------------------------------------------------------------

1. Any act of Landlord, or the successors or assigns of Landlord, consisting of
a waiver of any of the terms or conditions of the Lease, or the giving of any
consent to any manner or thing relating to the Lease, or the granting of any
indulgences or extensions of time to Tenant, may be done without notice to
Guarantor and without releasing the obligations of Guarantor hereunder.

2. The obligations of Guarantor hereunder shall not be released by Landlord’s
receipt, application or release of security given for the performance and
observance of the terms, covenants and conditions in the Lease contained on
Tenant’s part to be performed or observed; nor by any modification of the Lease.

3. The liability of Guarantor hereunder shall in no way be affected by (a) the
release or discharge of Tenant in any creditors, receivership, bankruptcy or
other proceedings; (b) the impairment, limitation or modification of the
liability of Tenant or the estate of Tenant in bankruptcy, or of any remedy for
the enforcement of Tenant’s liability under the Lease, resulting from the
operation of any present or future provision of the National Bankruptcy Act or
other status or from the decision of any court; (c) the rejection or
disaffirmance of the Lease in any such proceedings; (d) the assignment or
transfer of the Lease by Tenant; (e) any disability or other defense of Tenant;
(f) the cessation from any cause whatsoever of the liability of Tenant under the
Lease; (g) any action of Landlord permitted hereunder; (h) any right or power of
Tenant or anyone else to assert any claim or defense as to the invalidity or
unenforceability of the Lease; or (i) the assignment by Landlord of its interest
in the Lease.

4. Until all covenants and conditions in the Lease on Tenant’s part to be
performed and observed are fully performed and observed, Guarantor (a) shall
have no right of subrogation against Tenant by reason of any payments or acts of
performance by Guarantor; (b) waives any right to enforce any remedy that
Guarantor now or hereafter shall have against Tenant by reason of any one or
more payments or acts of performance in compliance with the obligations of
Guarantor hereunder.

5. This guaranty shall apply to the Lease, any extension or renewal thereof and
to any holdover term following the term thereby granted or any extension or
renewal thereof.

6. This instrument may not be changed, modified, discharged or terminated orally
or in any manner other than by an agreement in writing signed by Guarantor and
Landlord.

7. This guaranty shall be governed by and construed and enforced in accordance
with the laws of the State of Tennessee. Whenever possible, each provision of
this guaranty shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this guaranty shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this guaranty.

8. Guarantor agrees to pay any and all reasonable attorney’s fees and other
expenses Landlord incurs in enforcing any of the obligations of Guarantor
hereunder.

9. No delay or failure on the part of the Landlord in the exercise of any right
of remedy shall operate as a waiver thereof, and no single or partial exercise
by Landlord of any right or remedy herein shall preclude other or further
exercise thereof or the exercise of any other right or remedy whether contained
herein or in the Lease.

 

36



--------------------------------------------------------------------------------

10. All notices, requests, demands and other communications required or
permitted to be given hereunder to Guarantor shall be sufficiently given if in
writing and delivered in person or sent by United States certified mail, return
receipt requested, postage prepaid, at the address set forth below or at such
other address as Guarantor shall have provided Landlord in writing. Any such
notice, request, demand or other communication by mail shall be deemed received
on the date appearing on the return receipt therefor. Rejection or other refusal
to accept or inability to deliver because of changed address of which no notice
has been received by Landlord shall constitute receipt of the notice, request,
demand or other communication sent. Notices, requests, demands and other
communications to Landlord shall be given as provided in the Lease.

IN WITNESS WHEREOF, Guarantor has hereunto set its hand and seal as of the day
and year first above written.

 

Guarantor: AAC Holdings, Inc. By:  

 

Name:   Michael T. Cartwright Title:   Chairman and Chief Executive Officer
Date:   January 6, 2015

GUARANTOR’S ADDRESS:

115 East Park Drive, 2nd Floor

Brentwood, TN 37027

Attn: Michael T. Cartwright and Kathryn Sevier Phillips

The within and foregoing guaranty is hereby accepted as of the day and year
first above written.

 

Accepted By Landlord: CV Brentwood Properties, LLC By:  

 

  Name:   Thomas F. Corcoran   Title:   President

 

37